Order, entered on February 18, 1963, granting respondents’ motion to dismiss the petition, unanimously affirmed, without costs. Section 145 of the Civil Court Act provides that “ the stenographer’s original transcript of minutes must be furnished to the clerk”. Rule XXIX of the Rules of the New York Civil Court requires that “ Within ten days after the fees of the court reporter 6 0 0 have been paid, the court reporter shall file a certified copy of such transcript with the clerk”. Accordingly, the petitioner may neither compel the reporter to deliver the transcript to him nor compel delivery prior to payment. It should be noted, however, that section 177 of the New York Civil Court Act expressly provides that “ the stenographer’s fees for making up such transcript shall be 30 cents for every one hundred words actual count”. The language is clear and it means that such is the permissible charge and no more. A charge made per page or per folio is not in accordance with the statute. Concur — Rabin, J. P., McNally, Stevens, Eager and Bergan, JJ.